Former opinion set aside and writ sustained February 8, 1921.
On Second Rehearing.
McBRIDE, J.
A full statement of the points involved in this case will be found ante, p. 191 (190 Pac. 1097). At that hearing a majority of this court held the opinion that the demurrer to the writ should be sustained and the proceeding dismissed, and it was so ordered. Subsequently and within the term a motion was filed to set aside the order and grant a rehearing, which was done, and the case was submitted for rehearing upon the briefs previously filed.
Subsequent to the order first mentioned we had occasion in the case of Ladd & Tilton Bank v. Frawley, 98 Or. 241 (193 Pac. 916), to re-examine the ques*210tions passed upon in the instant case, and a majority of the court vas of the opinion there that the constitutional amendment of 1919 contained a sufficient grant of power to authorize a county to proceed with an election for the authorization of an issue of bonds to raise money to be expended in the construction and maintenance of permanent roads, and that an election for that purpose, so long as the proposed issue was not in excess of 6 per cent of the assessed valuation of the property in the county, was valid without any further legislation. This conclusion necessarily requires a reconsideration of our previous decision in the instant case, and the minority opinion rendered in this case upon the previous hearing is now held to be a correct exposition of the constitutional provisions involved in the present litigation. Our previous judgment is therefore set aside, and an order will be entered overruling the demurrer to the writ and directing the defendant to make delivery of the bonds bid for by plaintiff, upon the payment by him of the amount bid therefor.
Writ Sustained. Former Opinion Set Aside.
Burnett, O. J., and Benson, J., dissent.